         Case 7:20-cv-04712-KMK Document 17 Filed 09/24/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AASIR AZZARMI

                                 Plaintiff,
                                                                  No. 20-CV-4712 (KMK)
                          v.
                                                              AMENDED ORDER OF SERVICE
CHRIS CATANIA, et al.,

                                 Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff Aasir Azzarmi (“Plaintiff”), proceeding pro se, brings this defamation suit,

invoking the diversity of citizenship statute, 28 U.S.C. § 1332. By order dated August 5, 2020,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). (See Dkt. No. 4.) Plaintiff originally named Chris Catania (“Catania”) as

Defendant. (See Compl. (Dkt. No. 2).) By Order dated August 7, 2020, the Court directed

service on Catania. (Dkt. No. 6.) Catania was served on September 14, 2020. (Dkt. No. 10.)

       On September 14, 2020, Plaintiff filed an Amended Complaint, naming as an additional

Defendant Kristina Kiefer (“Kiefer”). (Dkt. No. 9.)

                                              I. Discussion

       A. Service on Defendant

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days
           Case 7:20-cv-04712-KMK Document 17 Filed 09/24/20 Page 2 of 4




of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and Amended Complaint until the Court reviewed the Amended Complaint and

ordered that summonses be issued. The Court therefore extends the time to serve until 90 days

after the date the summonses are issued. If the Complaint is not served within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.

2012) (holding that it is the plaintiff’s responsibility to request an extension of time for service);

see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant Kiefer through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 Form”) for this Defendant. The Clerk of Court is further instructed to

issue summonses and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon this Defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the Action if Plaintiff fails to do so.

                                            II. Conclusion

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 Forms with the address

for Kristina Kiefer and deliver all documents necessary to effect service to the U.S. Marshals

Service.



                                                   2
          Case 7:20-cv-04712-KMK Document 17 Filed 09/24/20 Page 3 of 4




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   September 24, 2020
          White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge




                                                 3
Case 7:20-cv-04712-KMK Document 17 Filed 09/24/20 Page 4 of 4




             DEFENDANT AND SERVICE ADDRESS


    Kristina Kiefer
    769 Monroe St. #1R
    Brooklyn, NY 11221
